     Case 2:19-cv-01324-JAM-KJN Document 44 Filed 05/20/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT

 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10       VENCIL GREEN,                                    No. 2:19-cv-1324 JAM KJN P
11                          Plaintiff,                    ORDER
12             v.
13       J. LINK,
14                          Defendant.
15

16            Plaintiff appears pro se and in forma pauperis in this civil rights action under 42 U.S.C.

17   § 1983. On May 14, 2020, plaintiff filed a motion to order defendants to provide him access to

18   legal copies that maintain their confidentiality for filing with the court. Plaintiff is advised that all

19   court filings are matters of public record and therefore are not confidential.

20            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion (ECF No. 43) is denied

21   without prejudice. 1

22   Dated: May 20, 2020

23

24
     /gree1324.conf
25
     1
26     Plaintiff does not explain why Mule Creek State Prison implemented the new policy. Thus, it is
     unclear whether the policy is temporary due to the COVID-19 pandemic, or was implemented to
27   assist inmates in obtaining copies while their access to the law library is constrained by the
     pandemic. The denial of plaintiff’s request is without prejudice to renewal upon a proper
28   showing.
                                                        1
